UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-17741 EPOLIN, INC. (Exact name of Registrant as Specified in its Charter) New Jersey 22-2547226 (State or other jurisdiction (I.R.S. Employer of incorporation ororganization) Identification No.) 358-364 Adams Street Newark, New Jersey (Address of principal executive offices) (Zip Code) (973) 465-9495 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yeso Nox State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: no par value per share: 12,366,355 outstanding as of July 13, 2012. EPOLIN, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4. Controls and Procedures. 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Default upon Senior Securities. 11 Item 4. Mine Safety Disclosures. 11 Item 5. Other Information. 11 Item 6. Exhibits. 11 SIGNATURES 12 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. See the Consolidated Financial Statements annexed to this report. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with the consolidated financial statements and the notes thereto appearing elsewhere in this report and is qualified in its entirety by the foregoing. Forward-Looking Statements This report contains certain forward-looking statements and information relating to the Company that are based on the beliefs and assumptions made by the Company’s management as well as information currently available to the management.When used in this document, the words “anticipate”, “believe”, “estimate”, and “expect” and similar expressions, are intended to identify forward-looking statements.Such statements reflect the current views of the Company with respect to future events and are subject to certain risks, uncertainties and assumptions.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated or expected.Certain of these risks and uncertainties are discussed in Part I, Item 1A “Risk Factors” of the Company’s Form 10-K for the year ended February 29, 2012.The Company does not intend to update these forward-looking statements. Executive Overview Epolin, Inc. (the “Company”, “Epolin”, “we”, “us” and “our”) which was incorporated in the State of New Jersey in May 1984, is a specialized chemical company primarily engaged in the manufacturing, marketing, research and development of dyes and dye formulations.Our business is heavily weighted towards the development, manufacture and sale of near infrared dyes.Applications for these dyes cover several markets that include laser protection, welding, sunglasses, optical filters, glazing and imaging and security inks and tagants. Paralleling the growth of the dye business, we maintain a level of production and sales of specialty products made on a custom basis. These include additives for plastics, thermochromic materials for use in paints as well as other specialty chemicals made in low volume to sell at prices that reflect the value of the product. We sell our products to manufacturers of plastics/resins, credit cards, electronics, glass and other basic materials.Our customers are located in all regions of the world, although a material portion of our business is dependent on certain domestic customers, the loss of which could have a material effect on operations.During the three months ended May 31, 2012, approximately 37.9% of sales were to three customers.During the three months ended May 31, 2011, approximately 31.0% of sales were to three customers.The loss of one or more key customers could have a material adverse effect on the Company. Results of Operations The following tables set forth operations data for the three months ended May 31, 2012 and 2011. 3 Three Months Ended May 31, % change Sales $ $ -8.3 % Gross profit -32.6 % Gross profit percentage % % -15.3 % Selling, general & administrative % Operating income (loss) ) -107.0 % Other Income % Income (loss) before taxes ) -106.1 % Income taxes -98.6 % Net income (loss) (after taxes) $ ) $ -111.4 % Sales For the three months ended May 31, 2012, sales were $909,000 as compared to $991,000 for the three months ended May 31, 2011, a decrease of $82,000 or 8.3%. Such decrease in sales for the three months ended May 31, 2012 versus the prior year period is primarily due to decreased sales in the ink and coating market, light management market and custom market, offset byincreased sales in the eye protection market. The eye protection market represents our largest market.Sales in the eye protection representing approximately 66% and 54% of sales in the three months ended May 31, 2012 and 2011, respectively.Sales in the eye protection market increased by approximately $70,000 for the three months ended May 31, 2012 compared to the prior year period. This increase versus the prior year is due to growth in the laser and welding eye protection segments. For the light management market, which is our next largest market, sales decreased by approximately $32,000 for the three months ended May 31, 2012 compared to the three months ended May 31, 2011.Such sales represented approximately 25% of sales for the three months ended May 31, 2012 compared to approximately 26% of sales for the prior year period.This decrease is primarily due to weakness in the aerospace and automotive segments. With regard to the ink and coating market, sales decreased by approximately $83,000 for the three months ended May 31, 2012 compared to the three months ended May 31, 2011.Such sales represented approximately 5% of our sales for the three months ended May 31, 2012 compared to approximately 13% of sales for the prior year period.This decrease was primarily due to the continued general weakening of the credit card market since 2007. For the custom market, sales decreased by approximately $42, 000 for the three months ended May 31, 2012 compared to the three months ended May 31, 2011.Such sales represented approximately 1% of our sales for the three months ended May 31, 2012 compared to approximately 5% of sales for the prior year period.This decrease was primarily due to continued product obsolescence at the end users. Categorized by geographic area, sales in the United States decreased for the three months ended May 31, 2012 while sales in Europe and Asia increased compared to the prior year period.For the three months ended May 31, 2012 compared to the prior year period, sales decreased in the United States to $499,000 from $707,000 primarily due to weakness in the aerospace and automotive segments, while sales in Europe increased to $266,000 from $201,000 primarily due to growth in the laser filter segment, and sales in Asia increased to $116,000 from $62,000 primarily due to higher demand for eye protection products.Sales in other nations increased to $28,000 for the three months ended May 31, 2012 from $20,000 in the prior year period. 4 Gross Profit Gross profit, defined as sales less cost of sales, was $384,000 or 42.3% of sales for the three months ended May 31, 2012 compared to $570,000 or 57.6% of sales for the three months ended May 31, 2011, a decrease of 15.3%.Such percentage decrease was primarily due to an increase in cost of materials and total factory overhead coupled with reduced sales.In terms of absolute dollars, gross profit decreased $186,000 in the three months ended May 31, 2012 compared to the prior year period. Cost of sales was $525,000 for the three months ended May 31, 2012 which represented 57.7% of sales compared to $421,000 for the three months ended May 31, 2011 which represented 42.4% of sales.In terms of absolute dollars, cost of sales increased $104,000 for the three months ended May 31, 2012 compared to the three months ended May 31, 2011. Selling, General and Administrative Expenses Selling, general and administrative expenses increased to $406,000 for the three months ended May 31, 2012 or 44.7% of sales compared to $268,000 or 27.0% of sales for the three months ended May 31, 2011, an increase of $138,000.Such increase in absolute dollars in the three month period was primarily due to an increase in professional fees for the quarter as well as a smaller increase in commission and consulting fees.The increase in professional fees was primarily due to non-recurring services in connection with the strategic alternatives being pursued by the Company as previously disclosed and described below which resulted in the signing of the Merger Agreement with Polymathes Holdings I LLC and Polymathes Acquisition I Inc. and subsequent tender offer (see “Operations Outlook – Recent Developments” below). Operating Income We had an operating loss of $21,000 for the three months ended May 31, 2012 compared to operating income of $303,000 for the three months ended May 31, 2011.Such operating loss for the recent quarter was primarily due to a decrease in sales of $82,000 coupled with a percentage increase in cost of sales and increases in selling, general and administrative expenses of $138,000. Other Income Total other income was $2,600 for the three months ended May 31, 2012 compared to $1,800 for the three months ended May 31, 2011.During the three months ended May 31, 2012, we had miscellaneous income of $2,000 due to proceeds from an insurance claim for which there was no comparable item in the prior year period.Interest income decreased to $600 in the three months ended May 31, 2012 compared to $1,800 in the prior year period.In May 2009, our then subtenant abandoned the premises which it had been subleasing since September 2005. Net Income During the three months ended May 31, 2012, we reported a loss before taxes of $19,000 as compared to net income before taxes of $305,000 for the three months ended May 31, 2011, a decrease of $324,000.Income taxes were $2,000 for the three months ended May 31, 2012 compared to $125,000 for the three months ended May 31, 2011.Changes in income taxes are generally attributed to changes from period to period in taxable income.We reported a net loss after taxes of $20,000 or $0.00 per share for the three months ended May 31, 2012 as compared to net income after taxes of $179,000 or $0.01 per share for the three months ended May 31, 2011, a decrease of $199,000. Net income in the future will be dependent upon our ability to maintain revenues in excess of our cost of sales and other expenses.Prior to fiscal 2007, sales had grown for a number of consecutive years.However, from fiscal 2007 through fiscal 2010, we had four consecutive years of decreased sales compared to sales in the immediate prior year.A positive sign, however, is that sales increased, though modestly, in fiscal 2011 compared to fiscal 2010 by $121,000 and sales continued to increase in fiscal 2012 by $345,000 compared to fiscal 2011, although in the first quarter of fiscal 2012, sales decreased by $82,000. 5 Operations Outlook Following a period of readjustment in our business priorities, we were able to achieve $3,701,000 in sales for fiscal 2006 which was an all time high for the Company.Nevertheless, we have not since then been able to achieve comparable sales levels as achieved in fiscal 2006.Beginning in fiscal 2007 and through fiscal 2010, sales decreased from year to year with fiscal 2009 being the year with the most dramatic change in sales compared to the immediate prior year.In fiscal 2011, however, sales increased modestly compared to the prior year which we find to be an encouraging sign.Sales were $3,065,000 in fiscal 2011 compared to sales $2,945,000 achieved in fiscal 2010. This increase continued into fiscal 2012 with sales increasing to $3,411,000 in fiscal 2012.However, sales decreased in the first three months of 2013 compared to the same period of fiscal 2012.During these periods of reduced sales, we had a major decline in sales of security inks for the credit card market which had been a key area of our growth from 2005 to 2007.While this market remains a source of business for us, we will likely not be able to achieve the same level of sales in the future which we achieved from 2005 to 2007 in the security inks market.Nevertheless, we are confident that with our core group of products, we will be able to maintain sales in our principal markets, such as the eye protection market and the light management market, while always seeking new areas for the use of our dyes. Recent Developments As previously disclosed, Millburn Capital Group was retained in February 2009 as the Company’s financial advisor in connection with the Board’s decision to explore strategic alternatives for the Company, including the potential sale of the Company.On March 14, 2012, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Polymathes Holdings I LLC, a New Jersey limited liability company (the “Parent”), and Polymathes Acquisition I Inc., a New Jersey corporation and wholly owned subsidiary of the Parent (the “Purchaser”).Pursuant to the Merger Agreement, and upon the terms and subject to the conditions thereof, Parent agreed to cause the Purchaser to commence a tender offer (the “Offer”) to purchase all of the outstanding shares of common stock, no par value per share, of the Company (the “Shares”), at a price of $0.22 per Share (the “Offer Price”), paid to the seller in cash, without interest thereon and subject to applicable withholding taxes.Following the completion of the Offer, Parent intends, subject to applicable legal requirements, to become the owner of 100% of the equity interests of Epolin by completing a merger of Purchaser and Epolin by means of a long-form merger pursuant to which each Share that is not tendered and accepted in the Offer would be cancelled and converted into the right to receive cash in an amount equal to the Offer Price (the “Merger”). The Offer expired at 5:00 PM, New York City time, on June 12, 2012 (the “Expiration Date”).The Offer was made pursuant to a Tender Offer Statement (including an Offer to Purchase, Letter of Transmittal, and related tender offer documents), as amended, which documents were filed by the Parent and Purchaser with the SEC and mailed to all Company shareholders of record.In addition, Epolin filed a Solicitation/Recommendation Statement on Schedule 14D-9 with the SEC related to the tender offer which also was mailed to all Company shareholders of record.Based upon the final information provided by the depositary for the Offer, as of the Expiration Date, 10,239,351 Shares have been tendered and not withdrawn prior to the expiration of the Offer (which includes 14,500 shares tendered pursuant to notices of guaranteed delivery) which represents approximately 82.2% of all outstanding Shares on a fully diluted basis.Purchaser has accepted for payment in accordance with the terms of the Offer all Shares that were validly tendered and not withdrawn in the Offer.On June 13, 2012, Epolin issued a press release announcing the results and expiration of the Offer. The Merger Agreement provides that after the acceptance of and payment for the Shares tendered in the Offer (the “Acceptance Time”), the Parent shall be entitled to designate up to such number of directors, rounded up to the next whole number, on the Company Board as is equal to the product of (i) the total number of directors on the Company Board (giving effect to the election or appointment of any additional directors pursuant to this provision) and (ii) the percentage that the number of Shares beneficially owned by the Parent and/or the Purchaser (including Shares accepted for payment in the Offer and the purchased Top-Up Option Shares, if any) bears to the total number of Shares outstanding, and Company shall, upon request by the Purchaser, promptly increase the size of the Company Board or use its reasonable best efforts to secure the resignations of such number of directors as is necessary to provide the Purchaser with such level of representation and shall cause the Purchaser’s designees to be so elected or appointed. 6 Following the election or appointment of the Parent’s designees to Company’s Board pursuant to the above and until the Effective Time of the Merger, Company’s Board shall at all times include, and Company, the Parent and the Purchaser shall use their reasonable best efforts to cause Company’s Board to at all times include, at least two Continuing Directors and each committee of the Company Board and the board of directors (or similar body) of each Subsidiary of Company shall at all times include, and Company, the Parent and the Purchaser shall use their reasonable best efforts to cause each committee of the Company Board and the board of directors (or similar body) of each Subsidiary of Company to at all times include, at least one Continuing Director.A “Continuing Director” shall mean a person who is a member of the Company as of the date of the Merger Agreement or a person selected by the Continuing Directors then in office; provided, however that if the number of Continuing Directors is reduced to less than two prior to the Effective Time of the Merger, any remaining Continuing Directors (or Continuing Director, if there shall be only one remaining) shall be entitled to designate a person who is not an officer, director, stockholder or designee of Parent or any of its Affiliates to fill such vacancy, and such person shall be deemed to be a Continuing Director for all purposes of the Merger Agreement, or, if no Continuing Directors then remain, the other directors shall designate three persons who are not officers, directors, stockholders or designees of Parent or any of its Affiliates to fill such vacancies, and such persons shall be deemed to be Continuing Directors for all purposes of the Merger Agreement. Pursuant thereto, and on June 15, 2012, James R. Torpey, Jr. and Herve A. Meillat (two of the Company’s then four directors) resigned as directors of the Company effective as of the Acceptance Time.Until the Effective Time of the Merger, Murray S. Cohen and James Ivchenko (the other two remaining directors) have agreed to remain on the Board. Effective as of June 15, 2012, the following persons were designated by the Parent and appointed as directors of the Company: William J. Golden, John F. Wachter and William S. Walsh so that the Board currently consists of five members.In addition, effective as of June 15, 2012, Murray S. Cohen resigned as Chairman, Chief Scientist and Secretary of the Company and James Ivchenko resigned as President of the Company.Mr. Wachter has been appointed Chairman and President of the Company effective as of June 15, 2012.Greg Amato remains as Chief Executive Officer. Biographical and other information with respect to Messrs. Golden, Wachter and Walsh has been previously disclosed in the Information Statement pursuant to Rule 14f-1 attached as Annex A to the Company’s Solicitation/Recommendation Statement on Schedule 14D-9 originally filed with the SEC on May 11, 2012, as subsequently amended, and such information is incorporated herein by reference. As mentioned above, following the completion of the Offer, Parent intends, subject to applicable legal requirements, to become the owner of 100% of the equity interests of Epolin by completing the Merger as described above.On July 3, 2012, Epolin filed a Preliminary Information Statement on Schedule 14C with the SEC relating to completion of the Merger.These documents have not yet been mailed to all Company shareholders of record.Such documents, as they may be amended or supplemented from time to time, will contain important information about the Merger and the Company’s shareholders are urged to read them carefully.The discussion herein has been prepared prior to the completion of the Merger, and the Company cannot assure that the Merger will be completed. Other Matters The New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1k-6 et seq. (“ISRA”) requires an environmental investigation and remediation of properties prior to the sale of most manufacturing businesses or properties. In anticipation of a potential sale or similar transaction involving the Company, we engaged a Licensed Site Remediation Professional (“LSRP”) and special environmental counsel in the State of New Jersey. Pursuant to ISRA, LSRPs will be responsible for the oversight of the environmental investigation and remediation on a site subject to ISRA compliance. In anticipation of triggering ISRA, we have conducted certain testing to date, including but not limited to obtaining soil and groundwater samples, and further testing and other related actions are expected to be done as part of this ongoing process. Future remediation costs estimated for the year ended February 28, 2013 approximate $70,000.Our policy is to accrue environmental and related costs of a non-capital nature when it is both probable that a liability has been incurred and that the amount can be reasonably estimated.Due to the execution of the Merger Agreement, we became subject to ISRA which requires that our facility be remediated or that we submit a Remediation Certification to the New Jersey Department of Environmental Protection pursuant to N.J.A.C. 7:26B prior to the transfer of ownership.Accruals for estimated losses from environmental remediation and to obtain the necessary approvals in conjunction with the potential sale of our company in the amount of $74,111 were charged to selling, general and administrative expenses as of February 29, 2012. The Company maintained a Simplified Employee Pension Plan which was adopted in 1994 for its employees as a retirement and income tax reduction facility.The plan has not met the Internal Revenue Service requirements of Section 416 and Section 408(k)(6) regarding contribution limits and employee deferral amounts. We have tested all years of the plan to insure our compliance with Internal Revenue Service regulations. In accordance with the results, we have accrued a contribution to the plan in the amount of $284,955. As of February 29, 2012, we have paid all accrued amounts to the plan through the date of testing. In addition, as a result of contributions paid to the plan subsequent to the testing date, additional interest was accrued to the plan in the amount of $41,952 which was paid May 1, 2012.In August 2010, the Company adopted a 401(k) Plan to replace the Simplified Employee Pension Plan. 7 Liquidity and Capital Resources Our primary source of funds is cash flow from operations in the normal course of selling products.On May 31, 2012, we had working capital of $1,795,000, a debt to equity ratio of $0.15 to 1, and stockholders’ equity of $2,574,000 compared to working capital of $1,801,000, a debt to equity ratio of 0.14 to 1, and stockholders’ equity of $2,595,000 on February 29, 2012.On May 31, 2012, we had $766,000 in cash and cash equivalents, total assets of $2,957,000 and total liabilities of $383,000, compared to $749,000 in cash and cash equivalents, total assets of $2,970,000 and total liabilities of $375,000 on February 29, 2012. Net cash provided by operating activities for the three months ended May 31, 2012 was $18,000 which was primarily the result of a decrease in accounts receivable of $101,000 and prepaid expenses of $20,000, along with an increase in accounts payable of $65,000, offset by an increase in prepaid taxes of $93,000 and inventories of $12,000 and a decrease in accrued expenses of $58,000, coupled with a net loss for the period of $20,000.Net cash provided by operating activities for the three months ended May 31, 2011 was $106,000 which was primarily the result of net income of $179,000 plus a decrease in prepaid expenses of $56,000 and prepaid taxes of $107,000, and an increase in accounts payable of $31,000, offset by an increase in accounts receivable of $90,000 and inventories of $142,000, and a decrease in accrued expenses of $60,000. There was no net cash provided by or used in investing activities for the three months ended May 31, 2012.Net cash used in investing activities for the three months ended May 31, 2011 was $2,000 due to payments for plant, property and equipment of $2,000. There was no net cash provided by or used in financing activities for the three months ended May 31, 2012.Net cash used in financing activities for the three months ended May 31, 2011 was $1,472,000 due to a $0.12 cash dividend paid to stockholders during the three months ended May 31, 2011. We anticipate, based on currently proposed plans and assumptions relating to our operations, that our current cash and cash equivalents together with projected cash flows from operations and projected revenues will be sufficient to satisfy its contemplated cash requirements for more than the next 12 months.Our contemplated cash requirements for the balance of fiscal 2013 and beyond will depend primarily upon level of sales of our products, inventory levels, product development, sales and marketing expenditures and capital expenditures. Inflation has not significantly impacted our operations. Significant Accounting Policies Our discussion and analysis of the Company’s financial condition and results of operations are based upon our consolidated financial statements which have been prepared in conformity with U.S. generally accepted accounting principles.Our significant accounting policies are described in Note 2 to the consolidated financial statements included elsewhere herein.The application of our critical accounting policies is particularly important to the portrayal of our financial position and results of operations.These critical accounting policies require us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.We believe the following critical accounting policies reflect the more significant judgments and estimates used in the preparation of the consolidated financial statements. Accounts Receivable - Accounts receivable are stated at the amount management expects to collect from outstanding balances.Management provides for probable uncollectible amounts though a charge to earnings and a credit to a valuation allowance based on its assessment of the status of individual accounts. This allowance is an amount estimated by management to be adequate to absorb possible losses. Balances that are still outstanding after management has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to accounts receivable. Inventories – Our inventories consist of raw materials, work in process, finished goods and supplies which we value at the lower of cost or market under the first-in, first-out method. Plant, Property and Equipment – Our plant, property and equipment are stated at cost. We compute provisions for depreciation on the straight-line methods, based upon the estimated useful lives of the various assets.We also capitalize the costs of major renewals and betterments. Repairs and maintenance are charged to operations as incurred. Upon disposition, the cost and related accumulated depreciation are removed and any related gain or loss is reflected in earnings. 8 Income taxes - We provide for income taxes under ASC Topic 740-10. ASC Topic 740-10 requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect when these differences are expected to reverse. Temporary differences relate primarily to different accounting methods used for depreciation and amortization of property and equipment and deferred compensation.ASC Topic 740-10 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. ASC Topic 740-10 clarifies the accounting for uncertainty in income tax positions, as defined. It requires, among other matters, that we recognize in our financial statements, the impact of a tax position, if that position is more likely than not of being sustained on audit, based on the technical merits of the position. We analyze the filing positions in all of the federal and state jurisdictions where we are required to file income tax returns, as well as all open tax years in these jurisdictions. Revenue Recognition – We recognize revenue based upon factors such as passage of title, payments and customer acceptance. Any amounts received prior to satisfying our revenue recognition criteria will be recorded as deferred revenue in the accompanying balance sheet. We recognize revenue from product sales when there is persuasive evidence that an arrangement exists, when title has passed, the price is fixed or determinable, and we are reasonably assured of collecting the resulting receivable. Our policy is to replace certain products that do not conform to customer specifications; however, replacements are made at our discretion subject to in house product lab analysis. There are no terms or conditions set forth within our sales contracts that provide for product replacements.We expense replacement costs as incurred. Stock-based Compensation – We rely on the guidance provided by ASC 718, (“Share Based Payments”).ASC 718 requires companies to expense the value of employee stock options and similar awards and applies to all outstanding and vested stock-based awards.In computing the impact, the fair value of each option is estimated on the date of grant based on the Black-Scholes options-pricing model utilizing certain assumptions for a risk free interest rate; volatility; and expected remaining lives of the awards. The assumptions used in calculating the fair value of share-based payment awards represent management’s best estimates, but these estimates involve inherent uncertainties and the application of management judgment. As a result, if factors change and we use different assumptions, our stock-based compensation expense could be materially different in the future. In addition, we are required to estimate the expected forfeiture rate and only recognize expense for those shares expected to vest.In estimating our forfeiture rate, we analyze our historical forfeiture rate, the remaining lives of unvested options, and the amount of vested options as a percentage of total options outstanding. If our actual forfeiture rate is materially different from our estimate, or if we reevaluate the forfeiture rate in the future, the stock-based compensation expense could be significantly different from what we have recorded in the current period.The fair value concepts were not changed significantly in ASC 718; however, in adopting this Standard, companies were given the option to choose among alternative valuation models and amortization assumptions. We elected to continue to use the Black-Scholes option pricing model and expense the options as compensation over the requisite service period of the grant. We will reconsider use of the Black-Scholes model if additional information becomes available in the future that indicates another model would be more appropriate, or if grants issued in future periods have characteristics that cannot be reasonably estimated using this model.Deferred charges for options granted to non-employees are determined as the fair value of the consideration or the fair value of the equity instruments issued, whichever is more reliably measured. Other Information Subsequent to the end of fiscal 2006, the Board of Directors approved the adoption of a dividend policy under which we will issue a regular annual cash dividend on shares of our Common Stock.The amount of the dividend, record date and payment date will be subject to approval every year by the Board of Directors.In accordance with the dividend policy, a regular annual cash dividend of $0.02 per share was paid in each of May 2006, May 2007 and May 2008.In addition, since of the adoption of the dividend policy in fiscal 2007, a special cash dividend of $0.02 per share was paid in each of January 2007 and January 2008, and a supplemental special cash dividend of $0.04 per share was paid in August 2008.No further dividends were paid in fiscal 2009.In addition, no dividends were paid in fiscal 2010 and fiscal 2011 primarily due to the Company’s decision to seek strategic alternatives. Subsequent to the end of fiscal 2011 and in May 2011, the Board of Directors declared a special cash dividend of $0.12 per share which was paid on May 12, 2011 to shareholders of record at the close of business on April 28, 2011.The aggregate amount of payment made in connection with this special cash dividend was approximately $1,472,000. In August 2001, the Board of Directors of the Company authorized a 500,000 share stock repurchase program.Pursuant to the repurchase program, the Company may purchase up to 500,000 shares of its common stock in the open market or in privately negotiated transactions from time to time, based on market prices.There have been no repurchases made by the Company under the repurchase program since the fiscal year ended February 28, 2007.Since the adoption of the program and through the fiscal year ended February 28, 2007, a total of 331,500 shares were repurchased at a cumulative cost of $195,766. 9 Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, and results of operations, liquidity or capital expenditures. Item 3.Quantitative and Qualitative Disclosures About Market Risk. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 4. Controls and Procedures. Under the supervision and with the participation of our management, including the Principal Executive Officer and Principal Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act) as of the end of the period covered by this report.Based on that evaluation, the Principal Executive Officer and Principal Financial Officer has concluded that, as of May 31, 2012, these disclosure controls and procedures were effective to ensure that all information required tobe disclosed by us in the reports that we file or submit under the Exchange Act is: (i) recorded, processed, summarized and reported, within the time periods specified in the Commission’s rule and forms; and (ii) accumulated and communicated to our management, including our Principal Executive Officer and Principal Financial Officer, as appropriate to allow timely decisions regarding required disclosure. There have been no material changes in internal control over financial reporting that occurred during the fiscal quarter covered by this report that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings. There are no material pending legal proceedings to which we are a party or to which any of our property is subject. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. Item 6.Exhibits. Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rules 13a-14 and 15d-14 of the Exchange Act) Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rules 13a-14 and 15d-14 of the Exchange Act) Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) 101* The following financial information from our Quarterly Report on Form 10-Q for the quarter ended May 31, 2012 formatted in Extensible Business Reporting Language (XBRL): (i)the Consolidated Balance Sheets, (ii) the Consolidated Statements of Income, (iii) the Consolidated Statements of Stockholder’s Equity, (iv) the Consolidated Statements of Cash Flows, and (v) Notes to Consolidated Financial Statements * In accordance with Rule406T of RegulationS-T, the XBRL information in Exhibit101 to this quarterly report on Form 10-Q shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. 11 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. EPOLIN, INC. (Registrant) Dated:July 13, 2012 By: /s/ Greg Amato Greg Amato, Chief Executive Officer Dated:July 13, 2012 By:
